Citation Nr: 1424767	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  08-32 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for renal disease, to include as secondary to hypertension or as due to herbicide exposure.

2.  Entitlement to service connection for a cervical fusion at C5-6.

3.  Entitlement to service connection for cataracts, post-surgery, to include as due to herbicide exposure.

4.  Entitlement to service connection for melanoma of the forearms, to include as due to herbicide exposure.

5.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine prior to March 1, 2012, and in excess of 40 percent since March 1, 2012.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Air Force from November 1964 to November 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Houston, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for melanomas, cataracts, cervical fusion, and renal disease, and denied a compensable rating for a lumbar spine disability.

During the pendency of the appeal, the RO in August 2008 granted an increased 20 percent evaluation for the low back, effective from November 12, 2004.  In a later January 2013 decision, a 40 percent evaluation was assigned from March 1, 2012.  The veteran has not clearly expressed satisfaction with either stage of evaluation, and neither represents the highest possible evaluation, and so both periods are considered to remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of service connection for ischemic heart disease, claimed as secondary to hypertension and as secondary to herbicide exposure, to include the question of whether new and material evidence is required to reopen a previously denied claim, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In filing his VA Form 9, Appeal to Board of Veterans' Appeals, in October 2008 to perfect his appeal, the Veteran indicated that he desired a hearing before a Veterans Law Judge, to be held at the RO (Travel Board hearing).

The Veteran was properly notified of his hearing, which was scheduled for April 23, 2014.  On that same day, the Veteran contacted VA, through the RO, and requested that his hearing be rescheduled so that his wife would be able to attend.  He specifically asked that he be scheduled for a Friday.

Although the request is reflected in the claims file, and official records record the hearing as "postponed," no action appears to have been taken to reschedule the hearing.  Because the Board may not proceed with an adjudication of the Veteran's claim without affording him an opportunity for a Board hearing, a remand is required.  38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).  Travel Board hearings are scheduled by the RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing; to the extent possible, his requests for a Friday hearing must be honored.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



